Citation Nr: 0710462	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a bilateral 
musculoskeletal foot disorder.  

2.	Entitlement to service connection for tinea pedis.  

3.	Entitlement to service connection for chronic headaches.  

4.	Entitlement to service connection for a bilateral knee 
disorder.  

5.	Entitlement to service connection for a bilateral hip 
disorder.  

6.	Entitlement to service connection for bilateral hearing 
loss.  

7.	Entitlement to service connection for gallbladder disease.  

8.	Entitlement to service connection for pancreatic disease.  

9.	Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.  

10.	Entitlement to an increased 
(compensable) rating for malaria.  

11.	Entitlement to an increased 
(compensable) rating for the residuals of a skull fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in November 2006.  

The issues of service connection for bilateral knee and hip 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A musculoskeletal disorder of either foot was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event.  

2.	Tinia pedis was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.  

3.	Chronic headaches were not evident during service or until 
many years thereafter and are not shown to have been caused 
by any in-service event or related to a service-connected 
disorder.  

4.	Bilateral hearing loss was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.  

5.	Gallbladder disease was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.  

6.	Pancreatic disease was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.  

7.	The veteran does not currently have sequelae of the 
malaria for which service connection has been established.  

8.	The veteran does not currently have sequelae of the skull 
fracture for which service connection has been established.  

9.	The veteran's PTSD is currently manifested by nightmares, 
sleep disturbances, and trouble with abstract thinking.  
CONCLUSION OF LAW

1.	A musculoskeletal disorder of either foot was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.	Tinea pedis was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.	Chronic headaches were neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.	Bilateral hearing loss was neither incurred in nor 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

5.	Gallbladder disease was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

6.	Pancreatic disease was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

7.	The criteria for a compensable rating for malaria have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b, 
Code 6304 (2006).  

8.	The criteria for a compensable rating for the residuals of 
a skull fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5296 (2006).  

9.	The criteria for an initial rating in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2003, May 2003, February 2004 
and June 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was furnished appropriate 
notification to satisfy these requirements.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is seeking service connection for various 
disorders, including a musculoskeletal disorder of each foot; 
tinea pedis of each foot; chronic headaches; bilateral hearing 
loss; chronic gallbladder disease, status post 
cholestestectomy; and chronic pancreatitis.  The Board has 
reviewed the medical evidence in detail and can find no basis 
for the establishment of service connection for these 
disorders.  While the veteran has given sworn testimony to the 
effect that he believes that there is a relationship between 
service and his claimed disabilities, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Each disorder will be 
discussed in turn.  

It is initially noted that service connection has been 
established for the residuals of cold injury of each of the 
veteran's feet.  He is claiming additional musculoskeletal 
disability.  Review of the record shows no musculoskeletal 
disorder of either foot while he was on active duty.  On 
examination by VA in May 2004, he reported having sustained a 
fracture of the right ankle in 1980for which he was casted for 
several months.  The examiner at that time, found no 
musculoskeletal abnormality of either foot, other than X-ray 
evidence on the right of the fracture sustained in 1980.  The 
diagnosis on foot examination was of complaints of pain in the 
feet, but no weakness, fatigability or complaints of pain.  
Under these circumstances, the Board finds no musculoskeletal 
disorder of either foot that may be attributed to service and 
service connection must be denied.  

The veteran is claiming service connection for tinea pedis, a 
fungus infection of his feet.  Review of the medical records 
shows no treatment for this disorder while he was on active 
duty, although he was treated for a generalized rash that was 
thought to be urticaria in June 1970.  Outpatient treatment 
records dated from 1994 to 1996 show treatment for tinea 
pedis, but there is no relationship in the records drawn to 
the veteran's period of active duty.  No skin disability of 
either foot was noted on VA examinations dated in June 2003 or 
May 2004, despite specific examination of each foot on those 
occasions.  Under these circumstances, chronic tinea pedis is 
not currently demonstrated and any disorder that was noted 
subsequent to service has not been related thereto.  
Therefore, service connection is not warranted.  

The veteran is claiming service connection for headaches.  
Review of the service medical records shows that he did have 
complaints of headaches while on active duty and sustained a 
fracture of his skull during service, for which service 
connection has been established.  He was examined by VA in 
June 2003 and in November 2005.  On both occasions the VA 
examiner rendered an opinion that the veteran did not 
currently have a headache disorder that could be attributed to 
service or to his service connected skull fracture residuals.  
As such, the preponderance of the evidence is against the 
claim and service connection must be denied.  

The veteran is seeking service connection for bilateral 
hearing loss.  Review of the service medical records shows no 
complaints of hearing loss during service and on examination 
for separation from active duty audiometric testing showed 
that the veteran's puretone hearing acuity was normal.  An 
audiometric evaluation was performed by VA in November 2005 at 
which time the diagnosis was moderate mid to high frequency 
sensorineural hearing loss, bilaterally.  On subsequent ear, 
nose and throat examination, also performed that month, the 
examiner rendered an opinion that there was only a remote 
possibility that the veteran might have had a hearing loss 
incurred while on active duty.  While the veteran did have 
significant military acoustic trauma, as well as less 
significant non-military trauma, the most likely etiology of 
the current hearing loss was age related factors, primarily 
presbycusis.  As such, it was less likely than not that the 
veteran's current hearing loss was related to military noise 
exposure and acoustic trauma.  As the preponderance of the 
evidence is against this claim, service connection must be 
denied.  

The veteran seeks service connection for gallbladder disease 
and disease of the pancreas.  Review of the service medical 
records shows no evidence of either disability while he was on 
active duty.  Records of treatment subsequent to service shoe 
that the veteran was treated for acute cholecystitis in 1994 
and to have had gallbladder surgery in July 1995.  In 1996 he 
was noted to have had multiple attacks of pancreatitis, a 
report that was repeated in a VA system review dated in 1999 
or 2000.  There has been no medical opinion relating either 
gallbladder or pancreas disability to the veteran's period of 
active duty.  As such, service connection must be denied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran is seeking an increased rating for malaria, for 
which service connection was established in a 1971 rating 
decision of the RO.  The initial evaluation was established at 
10 percent, with the current noncompensable evaluation having 
been in effect since 1972.  

Malaria as an active disease will be rated as 100 percent 
disabling.  Thereafter, residuals such as liver or spleen 
damage are rated under the appropriate system.  Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  38 C.F.R. § 4.88b, Code 6304.  

An examination was conducted by VA in June 2003.  At that 
time, the veteran had had no evidence of a recurrence of the 
malaria for which service connection had been established.  
Examination showed no abnormalities other than some elevations 
of liver enzymes that the examiner determined were most likely 
secondary to alcohol abuse.  It was reported that a malaria 
smear had been requested in 1999, which was negative.  The 
impression was status post malaria, June 1970, treated and 
recovered without sequelae.  

As the veteran had not had a relapse of malaria or documented 
liver or spleen damage as a result of malaria, there is no 
basis for a compensable rating for this disorder.  As such, an 
increased rating is denied.  

Service connection for the veteran's skull fracture residuals 
has been in effect since a 1971 rating decision at which time 
the current noncompensable evaluation was established.  

Loss of part of the inner and outer tables of the skull, with 
brain hernia, are rated as 80 percent disabling.  Without 
brain hernia, with an area larger than the size of a 50 cent 
piece, or 1.140 inches squared, an evaluation of 50 percent is 
warranted.  With an area smaller than the size of a 25 cent 
piece, or .713 inches squared, a 10 percent evaluation is 
warranted.  For an intermediate area, a 30 percent evaluation 
is warranted.  Intracranial complications are to be rated 
separately.  38 C.F.R. § 4.71a, Code 5296.  

An examination was conducted by VA in June 2003.  At that 
time, it was reported that the veteran was involved in a motor 
vehicle accident during service when he sustained a 
frontoparietal skull fracture.  There was no motor or sensory 
deficit recorded in the medical records.  After examination, 
the examiner commented that he could find no neurologic defect 
that could likely be related to an old head injury.  X-ray 
studies of the skull were reported to be normal.  The 
impression was status post motor vehicle accident in Vietnam, 
date undetermined, no residual neurologic deficit, recovered.  
The veteran was again examined in November 2005 when, again, 
it was found by the examiner that the veteran did not have any 
significant brain injury associated with the skull fracture.  
As the veteran does not have a loss of a portion of any of his 
skull and has not been found to have any neurologic residuals 
of the skull fracture.  A compensable evaluation is not 
warranted.  

Service connection for PTSD was granted by rating decision of 
the RO dated in June 2003.  The veteran has appealed the 
initial evaluation and the propriety of this rating is before 
the Board.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An examination was conducted by VA in June 2003.  At that 
time, the examiner stated that the veteran was in good contact 
with reality and was cooperative.  He appeared to do a good 
effort and answered most of the questions correctly.  His 
ability to demonstrate abstract thinking was not good, but 
otherwise, mental status was good to average.  He had a long 
history of drug abuse and had spent seven years in jail.  He 
presented with some routinely heard complaints of PTSD, such 
as nightmares and sleep disturbances, but he could not go much 
further.  He did not have a startle reaction, no survival 
guilt, and no further details of PTSD criteria.  The diagnosis 
was very mild PTSD.  It was noted that his main disability was 
due to attempts at social readjustment following his prolonged 
history of polysubstance abuse.  The total GAF score was 40.  

VA outpatient treatment records, dated from June 2003 to May 
2005 do not show that the veteran has been in receipt of 
regular therapy for treatment of his PTSD.  

A non-compensable evaluation for PTSD is warranted where the 
condition has been formally diagnosed, but the symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent rating is warranted for PTSD with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted for PTSD with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411.  

The veteran's PTSD is currently manifested by nightmares, 
sleep disturbances, and trouble with abstract thinking.  There 
were no findings of such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks, or mild memory loss.  
As a result, the criteria for a rating in excess of the 
current 10 percent award have not been demonstrated and the 
claim must be denied.  It appears that the low GAF score is 
related to polysubstance abuse, as the symptoms of the PTSD 
are not consistent with the GAF score.  Reported symptoms do 
not warrant more than the 10 percent initial rating assigned.


ORDER

Service connection for a bilateral musculoskeletal foot 
disorder is denied.  

Service connection for tinea pedis is denied.  

Service connection for chronic headaches is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for gallbladder disease is denied.  

Service connection for pancreatic disease is denied.  

An increased initial rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling, 
is denied.  

An increased (compensable) rating for malaria is denied.  

An increased (compensable) rating for the residuals of a 
skull fracture is denied.  


REMAND

The veteran is seeking service connection for disabilities of 
each knee and hip as a direct result of the numerous 
parachute jumps that he underwent while in service.  Review 
of the service records shows that the veteran was awarded the 
Parachutist Badge among the decorations and ribbons that he 
received.  He has given credible testimony before the 
undersigned regarding the number of jumps in which he took 
part during service.  He has not been afforded an evaluation 
to ascertain whether his has a current hip or knee disorder 
that may be etiologically related to these circumstances of 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
examination of the veteran's knees and 
hips to ascertain the current nature and 
etiology of any disorder.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that any disorder of the knees or hips is 
related to the parachute jumps that the 
veteran took part in while on active duty.  
The claims folder should be made available 
for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


